— Order unanimously affirmed,' Memorandum: We find no.merit in defendant’s contentions regarding his' second conviction in 1957. Although we feel that defendant was sufficiently punished) his attack on the 1953 conviction has become- baseless and moot by reason of-the expiration of his sentence thereon. (Appeal from order' of Jefferson County Court denying, without a hearing, motion to vacate judgments of conviction for burglary, third degree, rendered June 4, 1953 and January 14, 1958.) Present — Goldman, P. J., Del Vecchio, Witmer, Gabrielli and Bastow, JJ.